Judgment unanimously affirmed. Memorandum: We conclude that County Court did not abuse its discretion in summarily denying defendant’s pro se suppression motion made more than 45 days after defendant’s arraignment (see, CPL 255.20 [1], [3]; 710.40 [1], [2]; see, e.g., People v Jones, 114 AD2d 974, lv denied 67 NY2d 653). We further conclude that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867). Finally, defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Possession Weapon, 3rd Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.